I take no issue with arguments and conclusion of Mr. Justice FRICK respecting the rights and powers of the Industrial Commission as a fact-finding body to refuse to be bound by undisputed evidence, unless it appears that the commission acted without reason or arbitrarily in refusing to follow or be bound by such undisputed evidence.
The commission states as a conclusion that the deceased, Gust Calivas, left no dependents. The commission evidently considered the question of dependency to be a conclusion, a conclusion deducible or inferable from other proven facts. Such must necessarily be so. The mere statement that the deceased left no dependents neither advises the parties nor this court why, or upon what grounds, the commission arrived at that result. It is necessary, before concluding that the deceased left no dependents, to determine other and additional facts connected with the claim of dependency. Whether the deceased left dependents can be ascertained only by determining what contributions, if any, deceased had made to others, and whether such contributions were necessary for the support of those claiming to be dependents. Also whether the contributions made, if any were made, were necessary for the support of the claimants. The commission in its decision has a heading designated "Findings." Under that heading it is stated: "A review of the record in this case reveals the following to be the facts." The commission then finds that the deceased was employed by the Utah Fuel Company at the time of his death, and that he was earning sufficient wages to entitle dependents to the maximum weekly compensation; that the fuel company was an employer of labor subject to the Utah Industrial Act; that the employer was a self-insurer. It is also found that the employer had paid the funeral expenses of the deceased. The fifth finding of the commission is as follows:
"That on February 9, 1924, applicant [deceased] applied to the Utah Fuel Company for work, and, over his own signature, stated that his *Page 186 
father and mother were dead. That Mike Calivas, the brother of the deceased, testified under oath that his mother died August 7, 1922, while the father in his deposition states that she died in 1915. That the power of attorney which is supposed to be issued by the father appointing his son Mike to act for him appears in the body of it to be issued to a nephew. That on December 10, 1923, Gust, in a letter to his brother in Greece, inclosed $20 and asked him to give his father $10 of the amount. That the father in his deposition claims to have received $100 about January, 1924. That the son Mike, in a letter addressed to his father, asks that a certain property be put in his name so that he will not have any trouble with the others upon the death of his father. That deceased's letters all indicate that very small amounts were sent to the old country, said amounts ranging from $10 to $30 and in practically all cases sent to brother instead of to the father."
It is fairly inferable, in my judgment, that the commission intended to find that the deceased had contributed small amounts to his relatives in Greece for their support. There is evidence undisputed in the record that the applicant was the father of the deceased, unless it can be said that the statements of the deceased in his application for work is evidence to the contrary. One brother of deceased resides in this state. That brother testified before the commission. He stated the reason these small remittances by his deceased brother were sent to the brother in Greece was that the father cannot read or write, and it was for that reason deemed best to send the remittances to the brother in the old country. This same brother also testified that all of these remittances were sent for the benefit of the applicant, the father of the deceased. Nothing is found in the record disputing this testimony. If the commission intended to find, as in my judgment is the only reasonable inference from the recitals in finding No. 5, that the deceased had contributed to his father's support, then the conclusion or inference that the deceased left no dependents is not supported by the findings. If the commission had made a finding to the effect that the deceased left no dependents and had made no other findings inconsistent with that finding, then the finding of no dependency would have been an ultimate finding *Page 187 
of fact, and under the former holdings of this court would have supported the order of the commission. On the contrary, as appears in this record, the commission has recitals under a general heading where it is stated that "a review of the record in this case reveals the following to be the facts." Under that heading is the fifth finding above quoted. Assuming, as I do, that the commission intended the recitals in finding No. 5 to be facts, then I am unable to conclude that the findings support the conclusion of no dependency. And that is my objection to the order made by the commission. The conclusion of the commission that there was no dependency being in my judgment contrary to the other findings of the commission, I think the order of the commission should be set aside.